Citation Nr: 0626618	
Decision Date: 08/25/06    Archive Date: 09/01/06

DOCKET NO.  02-03 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an increased evaluation for pulmonary 
sarcoidosis, currently evaluated as 10 percent disabling.

2.  Whether new and material evidence was received to reopen 
a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).

3.  Whether new and material evidence was received to reopen 
a claim of entitlement  to service connection for 
hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.S. Lane, Counsel


INTRODUCTION

The veteran served on active duty from March 1945 to December 
1946, and from February 1948 to October 1956.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from December 2000 and March 2004 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Oakland, California.

In July 2004, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of 
this hearing was prepared and associated with the claims 
folder.

In February 2005, this case was remanded for additional 
evidentiary and procedural development.  

During a June 2005 VA examination, a VA physician noted a 
finding that the veteran's chronic obstructive pulmonary 
disease (COPD) was related to his military service.  This 
matter is referred to the RO for appropriate action.



FINDINGS OF FACT

1.  The veteran's service-connected pulmonary sarcoidosis is 
not manifested by cor pulmonale, cardiac involvement, 
progressive pulmonary disease, or a degree of symptomatology 
requiring the use of cortosteroids; and pulmonary function 
testing does not show forced expiratory volume in one second 
(FEV-1) of 56 to 70 percent of predicted value, a ratio of 
FEV-1 to forced vital capacity (FVC) of between 56 to 70 
percent; a Diffusion Capacity of the Lung for Carbon Monoxide 
by Single Breath Method ((DLCO (SB)) of 56 to 65 percent 
predicted.

2.  In a March 1998 rating decision, the RO denied the 
veteran's claims for service connection for PTSD and for 
hypertension.

3.  The additional evidence received since the March 1998 
rating decision with respect to the claim of service 
connection for PTSD was not previously submitted, relates to 
an unestablished fact necessary to substantiate the claim, 
and raises a reasonable possibility of substantiating the 
claim.

4.  The additional evidence received since the March 1998 
rating decision with respect to the claim of service 
connection for hypertension was previously submitted, does 
not relate to an unestablished fact necessary to substantiate 
the claim, and does not raise a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1.  The criteria for an increased evaluation for pulmonary 
sarcoidosis have not been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 4.97, 
Diagnostic Codes 6846, 6600 (2005).

2.  The evidence received since the RO's March 1998 rating 
decision with respect to the claim of service connection for 
PTSD is new and material; thus, the claim of service 
connection for PTSD is reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. §§ 3.156(a), 20.1103 (2005).

3.  The evidence received since the RO's March 1998 rating 
decision with respect to the claim of service connection for 
hypertension is not new and material; thus, the claim of 
service connection for hypertension is not reopened.  38 
U.S.C.A. §§ 5108, 7105; 38 C.F.R. §§ 3.156(a), 20.1103.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matter

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-97 (2000) (now codified as amended at 
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2005)).  In 
addition, VA published regulations, which were created for 
the purpose of implementing many of the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in 
pertinent part, at 38 C.F.R. § 3.159 (2005)).  

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, Nos. 01-1917 and 02-1506 (U.S. Vet. App. Mar. 3, 
2006).  Such notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by 
the agency of original jurisdiction (in this case, the RO).  
Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, the VCAA notice requirements may be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  See Dingess, supra; Pelegrini, 
supra.

The Board finds that the notification requirements of VCAA 
have been satisfied in this case.  In this regard, the Board 
notes an evidence development letter dated in April 2003 in 
which the RO advised the veteran of the evidence needed to 
substantiate this claim for an increased rating, and the 
evidence needed to reopen his previously denied claims for 
service connection.  The veteran was also advised of his and 
VA's responsibilities under VCAA, to include what evidence 
should be provided by him and what evidence should be 
provided by VA.  The veteran was further advised to inform 
the RO if there was any other evidence or information that he 
would like VA to obtain.  

In addition, the RO also advised the veteran as to the type 
of evidence needed to substantiate the underlying claims for 
service connection, and the RO explained specific basis on 
which the claims of entitlement to service connection for 
PTSD and hypertension were denied in the last final decision.  
See Kent v. Nicholson, No. 04-181 (U.S. Vet. App. March 31, 
2006).

This letter was issued prior to the initial adjudication of 
his claims to reopen in the March 2004 rating decision.  
Although this letter was not issued prior to the initial 
adjudication of his claim for an increased rating, the Board 
notes that the issue was subsequently readjudicated by the RO 
in Supplemental Statement of the Case (SSOC) in October 2005.  
Thus, the Board finds any error with respect to the 
timeliness of that notice to be harmless error.

The Board also notes another evidence development letter 
dated in February 2005 in which the RO once again advised the 
veteran of the evidence needed to substantiate his claim for 
an increased rating.  In that letter, the RO also advised the 
veteran as to the type of evidence needed to substantiate a 
claim for service connection.  As noted, the veteran's claims 
were then readjudicated by the RO in the October 2005 SSOC.

Despite the inadequate notice provided to the veteran on the 
effective date element of these claims, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  As the Board concludes below that the 
preponderance of the evidence is against the appellant's 
claims for an increased rating and to reopen the claim of 
service connection for hypertension, any questions as to the 
appropriate effective date to be assigned are rendered moot.  
As to the claim of service connection for PTSD, this matter 
is being remanded to the AMC for additional evidentiary 
development, to include providing appropriate notice on the 
effective date element.

The Board further finds that the duty to assist requirements 
of VCAA have also been satisfied in this case.  Specifically, 
the Board finds that all obtainable evidence identified by 
the veteran relative to these issue has been obtained and 
associated with the claims folder, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for an equitable 
disposition of this appeal.  The RO has obtained the 
veteran's VA treatment records, and arranged for him to 
undergo several VA examinations to determine the severity of 
his service-connected sarcoidosis.

In short, the Board finds that VA has satisfied its duty to 
assist to the extent possible under the circumstances by 
obtaining evidence relevant to his claim.  38 U.S.C.A. 
§§ 5103 and 5103A.  

II.  Entitlement to an increased evaluation for pulmonary 
sarcoidosis

At the outset of this discussion, the Board notes that the 
veteran retired from active duty to the temporary retired 
disability list in 1956, on account of active sarcoidosis.  
At that time, the sarcoidosis involved his lungs and his 
lymph nodes, with a possible lesion on the right wrist bone.  
Service connection for sarcoidosis was granted following his 
discharge from service.  Effective August 1958, a 10 percent 
disability rating was assigned for pulmonary sarcoidosis 
only, as his lymph nodes were deemed to have been fully 
normal upon medical examination.

The veteran is now seeking an increased rating for his 
service-connected pulmonary sarcoidosis.  He essentially 
contends that the degree of pulmonary impairment resulting 
from that disorder is more severe than is contemplated by 
currently assigned 10 percent disability rating.

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § Part 4.  Separate diagnostic codes identify the 
various disabilities. 

The governing regulations provide that the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating. Otherwise, the 
lower rating is assigned.  38 C.F.R. § 4.7 (2005).

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The record reflects that the 10 percent disability rating 
currently assigned for the veteran's pulmonary sarcoidosis 
has been in effect since August 1958.  Under governing 
regulation, a disability which has been continuously rated at 
or above any evaluation of disability for 20 or more years 
for VA compensation purposes may not be reduced except upon a 
showing that such rating was based on fraud.  38 C.F.R. 
§ 3.951.  Thus, the 10 percent rating is preserved at that 
level.

The Board notes that, when service connection for sarcoidosis 
was originally granted, the regulatory rating schedule did 
not provide a specific diagnostic code with criteria for the 
evaluation of sarcoidosis.  Therefore, the veteran's 
disability was evaluated by analogy to other respiratory 
diseases for which specific criteria was provided.  
Specifically, the RO evaluated the veteran's service-
connected sarcoidosis under the provisions of 38 C.F.R. § 
4.97, Diagnostic Code (DC) 6832, as analogous to 
pneumoconiosis.  

However, effective in October 1996, the portion of the rating 
schedule pertaining to respiratory diseases was revised.  61 
Fed. Reg. 46728, Sept. 5, 1996.  As part of this revision, a 
new diagnostic code (DC 6846) pertaining specifically to the 
evaluation of sarcoidosis was added.  

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
Butts v Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic 
code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
current diagnosis and demonstrated symptomatology.  Any 
change in diagnostic code by a VA adjudicator must be 
specifically explained.  See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992).  

Because the newly-added DC 6846 is specific to the veteran's 
disease and because this regulation has been in effect 
throughout the pendency of the veteran's instant appeal (the 
claim for an increased disability rating leading to this 
appeal was filed in April 2000), the Board finds the 
veteran's service-disability is most appropriately evaluated 
under that criteria.  In this regard, the Board notes that 
the veteran was provided with this rating criteria in the 
June 2001 Statement of the Case.

DC 6846 provides that sarcoidosis which causes cor pulmonale 
or cardiac involvement with congestive heart failure or 
progressive pulmonary disease with fever, night sweats, and 
weight loss despite treatment shall be rated as 100 percent 
disabling.  In the case of pulmonary involvement requiring 
systemic high dose (therapeutic) cortosteroids for control, a 
60 percent disability rating is for assignment.  When there 
is pulmonary involvement with persistent symptoms requiring 
chronic low dose (maintanence) or intermittent 
corticosteroids, a 30 percent disability rating is to be 
assigned.  When chronic hilar adenopathy or stable lung 
infiltrates are present without symptoms or physiologic 
impairment, a 0 percent or noncompensable disability rating 
is for assignment.  Or rate active disease or residuals as 
chronic bronchitis (DC 6600) and extra-pulmonary involvement 
under specific body system involved.  38 C.F.R. § 4.104, DC 
6846.

DC 6600 provides that a 100 percent disability rating is 
warranted for chronic 
bronchitis for forced expiratory volume in one second of 
(Fev-1) less than 40 percent of predicted value, or; the 
ratio of forced expiratory volume in one second to forced 
vital capacity (FEB-1/FVC less than 40 percent, or; diffusion 
capacity of the lung for carbon monoxide by the single breath 
method (DLCO (SB)) less than 40 percent predicted or; maximum 
exercise capacity less than 15 ml/kg/minutes oxygen 
consumption (with cardiac or respiratory limitation), or; cor 
pulmonale (right heart failure) or; right ventricular 
hypertrophy, or; pulmonary hypertension (shown by echo or 
cardiac catheterization), or; episode(s) of acute respiratory 
failure, or; requires outpatient oxygen therapy.

A 60 percent is warranted for FEV-1 of 40 to 55 percent 
predicted or; FEV-1/FVC of 40 to 55 percent, or; DLCO (SB) of 
40 to 55 percent predicted, or; maximum oxygen consumption of 
15 to 20 ml/kg/min (with cardiorespiratory limit).  30 
percent is warranted for FEV-1 of 56 to 70 percent predicted 
or; FEV-1/FVC of 56 to 70 percent, or; DLCO (SB) 56 to 65 
percent predicted.  10 percent is warranted for. FEV-1 of 71 
to 80 percent predicted or; FEV-1/FVC of 71 to 80 percent, 
or; DLCO (SB) 66 to 80 percent predicted.  See 38 C.F.R. § 
4.97, DC 6600.

The Board notes that the comments to the rating criteria 
indicate the intent to utilize results post-therapy, which is 
the standard basis for comparison of pulmonary function.  See 
61 Fed. Reg. 46,6720, 46,723 (Sept. 5, 1996).  Therefore, in 
applying the results of pulmonary function tests to the 
criteria of DC 6600, the Board will consider post-
bronchodilator findings.

Having reviewed the complete record, the Board finds that the 
preponderance of the evidence is against granting an 
increased rating for the veteran's service-connected 
pulmonary sarcoidosis under either potentially applicable 
diagnostic code.  

The medical evidence reflects that the veteran has an 
extensive history of health problems related to nonservice-
connected cardiovascular atherosclerosis and hypertension.  
However, there is no medical evidence suggesting that the 
veteran has ever been found to have cor pulmonale, sarcoid-
related heart disease or progressive pulmonary disease so as 
to warrant a 100 percent rating under DC 6846.  The Board 
notes that the veteran has reported symptoms such as 
persistent coughing and shortness of breath, but there is no 
evidence that the veteran's pulmonary symptoms have ever 
required the use of corticosteroids for management so as to 
warranted a 30 percent disability rating or more under DC 
6846.  In this regard, the Board notes that his VA outpatient 
treatment records since 1998 show that he regularly received 
inhaled bronchodilators, and VA examinations conducted in 
November 1997, July 2000, and June 2005 reveal that the 
veteran's pulmonary symptoms have been consistently treated 
by the use of bronchodilators.

The Board has considered the report of the veteran's June 
2005 VA examination in which the examining physician found 
that the veteran was experiencing "substantial" pulmonary 
impairment.  During that examination, the veteran reported a 
persistent cough that was at present occasionally productive 
of a yellow-to-dark sputum to one quarter cup a day.  He also 
described being dyspenic on exertion after half a block, and 
occasional wheezing for which he used Atrovent.  He also 
reported occasional night sweats that were intermittent and 
would sometimes disappear for months and then return.  
However, given the intermittent nature of most symptoms 
described by the veteran, such as night sweats and the 
presence of sputum, and the lack of evidence suggesting that 
the veteran experiences fevers, the Board concludes that the 
veteran's pulmonary sarcoidosis is not so severe as to 
constitute progressive pulmonary disease under DC 6846.  

Furthermore, although the June 2005 VA examiner indicated 
that he believed that the veteran's pulmonary impairment was 
substantial, the examiner also noted that this was due 
primarily to the veteran's COPD, and not due to his service-
connected sarcoidosis.  While the examiner noted that it was 
impossible to "tease" precisely what percentage of 
impairment was attributable to each disability, the examiner 
specifically noted that the bulk of the veteran's pulmonary 
impairment was attributable to the veteran's COPD.  This is 
consistent with the findings of the July 2000 VA examiner, 
who noted that essentially all of the veteran's current 
respiratory symptoms were caused by factors other than his 
service-connected disability.  Therefore, the Board finds 
that the June 2005 VA physician's conclusion that the 
veteran's pulmonary symptoms were substantial do not support 
the grant of a disability rating in excess of 10 percent 
under DC 6846 for the service-connected pulmonary 
sarcoidosis.  

DC 6846 also provides for rating residuals of sarcoidosis 
under DC 6600, which is the criteria for chronic bronchitis, 
but the Board notes that rating the veteran's disability 
under DC 6600 is complicated by the fact that the veteran has 
also been given a diagnosis of COPD.

To the extent that pulmonary function tests since 2000 have 
shown evidence of airflow limitation, the Board has 
considered whether the degree of limitation due to the COPD 
can be distinguished from the degree of limitation caused by 
the sarcoidosis.  However, having reviewed the complete 
record, the Board finds that, even if all of the airflow 
reduction shown on testing was attributed to the service-
connected disability, the preponderance of the evidence would 
be against granting an increased rating under DC 6600.

In this regard, the Board notes the reports of pulmonary 
function tests performed in February 2003 and July 2005.  
Although the record reflects that the veteran underwent a VA 
examination in July 2000, air flow studies reportedly could 
not be obtained because of poor patient effort and the 
veteran feeling tired.  The PFT study conducted in February 
2003 showed that, post-bronchodilator, FVC was found to be 
75.9 percent of predicted, and FEV-1/FVC was note to be at 73 
percent.  DLCO (SB) corrected for hemoglobin was noted to be 
351.5 percent of predicted.  In a March 2003 clinical note, a 
VA physician found that the PFT study performed in February 
showed virtually normal lung function with no significant 
component of asthma or emphysema seen.  The subsequent 
pulmonary function studies performed in July 2005 revealed 
that, post-bronchodilator, FVC was found to be 76.4 percent 
of predicted, FEV-1/FVC was noted to be 78, and DLCO (SB) was 
noted as 67 percent of predicted.

These findings are consistent with no more than a 10 percent 
disability rating under DC 6600.  Furthermore, although the 
June 2005 VA examiner indicated that he believed that the 
veteran's pulmonary impairment resulted in the need to oxygen 
supplementation, the examiner also noted that this was due 
primarily to the veteran's COPD, and not due to his service-
connected sarcoidosis.  As noted above, the examiner found 
that the bulk of the veteran's pulmonary impairment was 
attributable to the veteran's COPD.  This is consistent with 
the findings of the July 2000 VA examiner, who noted that 
essentially all of the veteran's current respiratory symptoms 
were caused by factors other than his service-connected 
disability.  Therefore, the Board finds that the June 2005 VA 
physician's conclusion that the veteran required home oxygen 
therapy also does not support the grant of a disability 
rating in excess of 10 percent under DC 6600 for the service-
connected pulmonary sarcoidosis.  

To the extent that the VA examiner suggested that the 
veteran's COPD may also be related to service, such a claim 
is not presently within the Board's jurisdiction, and has 
been referred to the RO for appropriate action.

In view of the foregoing, the Board finds that the evidence 
preponderates against increasing the disability rating 
assigned for the service-connected pulmonary sarcoidosis.  
The most recent VA examinations do not contain evidence 
showing any of the requisite clinical findings to meet the 
diagnostic criteria for assignment of disability rating in 
excess of 10 percent under the pertinent diagnostic codes 
discussed above.  Thus, the benefit sought on appeal is 
denied.

III.  Whether new and material evidence has been received to 
reopen claims of entitlement to service connection for PTSD 
and hypertension

The veteran is seeking to reopen previously denied claims of 
entitlement to service connection for PTSD and hypertension.  
He essentially contends that both of these disabilities 
developed as a result of his military service.  
Alternatively, he also contends that his hypertension 
developed secondary to the claimed PTSD.

As noted above, the RO advised the veteran by letter of the 
type of evidence necessary to reopen his previously denied 
claims of service connection for PTSD and hypertension.  In 
the March 2004 rating decision, the RO adjudicated the claim 
of entitlement to service connection for PTSD on a de novo 
basis.  Thereafter, in a Statement of the Case issued in 
October 2005, the RO appears to have specifically reopened 
the claim of service connection for PTSD, and to have denied 
that claim on a de novo basis.

Although the agency of original jurisdiction appears to have 
reopened the veteran's claim, the Board must consider the 
question of whether new and material evidence has been 
received because it goes to the Board's jurisdiction to reach 
the underlying claim and adjudicate the claim de novo.  See 
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

Pursuant to 38 U.S.C.A. § 5108, the Secretary must reopen a 
finally disallowed claim when new and material evidence is 
presented or secured with respect to that claim.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

Effective August 29, 2001, the provisions of 38 C.F.R. § 
3.156 were amended, and the standard for finding new and 
material evidence has changed as a result.  66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (now codified at 38 C.F.R. § 
3.156(a) (2005)).  Because the appellant's claim was received 
in February 2003, this amendment is applicable to the present 
appeal.  66 Fed. Reg. 45,620, 45,629 (August 29, 2001). 
Accordingly, the Board will proceed to determine whether new 
and material evidence has been submitted to reopen the 
veteran's claims for service connection in this matter under 
the current version of 38 C.F.R. § 3.156(a).

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unsubstantiated fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156(a) (2005).

In a March 1998 rating decision, the RO denied entitlement to 
service connection for PTSD.  The RO specifically found that 
there was no evidence of record showing that the veteran had 
ever been given a diagnosis of PTSD.  At the time of the 
rating decision, the record included the veteran's service 
medical records, as well as substantial post-service 
treatment records, which were negative for any treatment or 
diagnoses of PTSD.

Since filing to reopen his claim, the veteran has submitted a 
February 2004 letter from a VA physician in which the 
physician indicated that the veteran had PTSD related to his 
service in Korea.  The Board finds that this letter 
constitutes new and material evidence in that it is not 
cumulative nor redundant of previously submitted evidence, 
and it appears to raise a reasonable possibility of 
substantiating the claim.  Accordingly, the Board finds that 
new and material evidence has been submitted to reopen his 
claim.  To this extent only, the benefit sought on appeal is 
granted.

Having reopened the veteran's claim, the Board believes that 
further evidentiary development is warranted.  This matter 
will be discussed in greater detail in the REMAND portion of 
this decision.

In the March 1998 decision, the RO also denied entitlement to 
service connection for hypertension, both on a direct basis 
and as secondary to the claimed PTSD.  The RO found that 
there was no evidence of hypertension during service or 
within one year of separation from service, and no evidence 
relating that disability the claimed PTSD.

Since filing to reopen his claim of entitlement to service 
connection for hypertension, the veteran has submitted VA 
treatment records dated since 1999, which show that he has 
been repeatedly given a diagnosis of hypertension during that 
period.  However, these records are negative for any medical 
opinion suggesting that this disability is related to the 
veteran's military service.  

Although these records do show that the veteran reported that 
his hypertension manifested in service, such as during a 
January 2003 outpatient examination, the Court has held a 
mere transcription of lay history, unenhanced by additional 
comment by the transcriber, does not become competent medical 
evidence merely because the transcriber is a medical 
professional.  See LeShore v. Brown, 8 Vet. App. 406, 409 
(1995).  Although the veteran may believe that his 
hypertension was present in service, being a layperson, he is 
not competent to give an opinion regarding medical causation 
or diagnosis, and his statements on such matters do not 
establish service connection.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  

As noted above, the veteran's service medical records were 
already associated with the record at the time of the March 
1998, and the RO specifically concluded that there was no 
evidence suggesting that hypertension was present in service, 
or manifested to a compensable degree within one year of 
separation from service.  The veteran's recent lay statements 
to the contrary are essentially cumulative or redundant of 
statements made at the time of the March 1998 rating 
decision, and do not raise a reasonable possibility of 
substantiating the claim.  

In support of his claim, the veteran also submitted the 
February 2004 letter from a VA physician in which it was 
noted that the veteran had reported being told in service 
that he had elevated blood pressure in service.  However, the 
physician offered no conclusions as to the etiology of this 
disability, and no opinion as to the relationship between the 
veteran's current hypertension and his military service.  As 
noted, a mere transcription of lay history, unenhanced by 
additional comment by the transcriber, does not become 
competent medical evidence merely because the transcriber is 
a medical professional.  See Leshore, supra.  Thus, the Board 
finds that this letter does not raise a reasonable 
possibility of substantiating the claim.  

In short, since filing to reopen his claim, the veteran has 
submitted medical evidence reflecting treatment for 
hypertension since 1999, as well as his own contentions that 
the disability is related to service and/or his claimed PTSD.  
However, as noted above, this claim was previously denied on 
the basis that the evidence did not show that this disability 
was related to military service or to his PTSD, and he was 
specifically advised that this was the basis of the prior 
denial in the April 2003 VCAA letter.  See Kent, supra.  The 
new medical evidence submitted by the veteran merely reflects 
that he currently has hypertension, and his contentions 
merely reiterate his belief that this disability is related 
to service and/or to his PTSD.  

Therefore, the Board finds that the evidence submitted since 
the March 1998 rating decision is essentially cumulative or 
redundant of previously submitted evidence, and does not 
raise a reasonable possibility of substantiating the claim.  
Thus, the Board finds that this evidence does not constitute 
new and material evidence sufficient to reopen the claim of 
service connection for hypertension, and the benefit sought 
on appeal must be denied.


ORDER

Entitlement to an increased evaluation for pulmonary 
sarcoidosis, currently evaluated as 10 percent disabling, is 
denied.

As new and material evidence has been submitted to reopen the 
claim of service connection for PTSD, the appeal to this 
extent is allowed, subject to further action as discussed 
herein below.

New and material evidence not having been submitted, the 
claim of entitlement to service connection for hypertension 
is denied.


REMAND

The veteran is seeking service connection for PTSD, which he 
contends developed as a result of stressors experienced while 
serving in Korea during the Korean War.

The Board notes that there is only one DD 214, Certificate of 
Release or Discharge from Active Duty, which reflects that 
the veteran served on active duty from March 1953 to October 
1956.  This document is negative for any indication that the 
veteran served on Korea, but it does show that he served 
overseas for one year and two months, and that his military 
occupational specialty (MOS) was light weapons infantryman.  
This document also reflects over six years of prior service, 
and other documents of record indicate that he served on 
active duty from March 1945 to December 1946, and from 
February 1948 to October 1956.  Notations in the veteran's 
service medical records indicate that he had two periods of 
service in Korea, one beginning in 1951 and another beginning 
in 1955.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); and link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d) 
and (f).  If the veteran did not serve in combat, the 
stressor(s) must be independently verified by other sources. 

In this case, the Board finds that further development is 
warranted before a determination can be made as to whether 
the veteran served in combat while on active duty.  
Specifically, the Board finds that the AMC should request all 
available service personnel records, including copies of any 
additional DD Forms 214 pertaining to his other periods of 
service.

Furthermore, the Board finds that the veteran should be 
provided another opportunity to give as much detail as 
possible regarding his claimed in service stressors.  The 
veteran should be asked to provide specific details of the 
in- service stressful incident(s): date(s), place(s), unit of 
assignment at the time of the event(s), description of the 
event(s), medal(s) or citation(s) received as a result of the 
event(s), and, if appropriate, name(s) and other identifying 
information concerning any other individuals involved in the 
event(s).

With any additional information obtained as a result of the 
aforementioned development, the AMC should make appropriate 
determinations as to whether to seek verification of the 
alleged in-service stressors by the U.S. Army and Joint 
Services Records Research Center (JSRRC), or whether to 
arrange another VA examination, as explained in the Board's 
instructions below.  

While this case is in remand status, the AMC should ensure 
that the veteran receives another VCAA notice letter, which 
must include notice as to the effective date element of his 
claim.  See Dingess/Hartman, supra.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The AMC should contact the veteran 
and request that he identify the names, 
addresses and approximate dates of 
treatment for all health care providers, 
VA or private, who may possess additional 
records pertinent to the claim for 
service connection for PTSD.  With any 
necessary authorization from the veteran, 
the RO should attempt to obtain and 
associate with the claims file any 
medical records identified by him which 
have not been secured previously.

2.  The AMC should request all available 
service personnel records from the 
National Personnel Records Center, to 
include copies of any available DD Forms 
214 for each of his periods of service.

3.  The AMC must send a another VCAA 
notice letter to the veteran that 
includes an explanation as to the 
information or evidence needed to 
establish entitlement to service 
connection, as well the disability rating 
and an effective date for such a rating, 
were the benefit to be awarded, as 
outlined by the Court in Dingess/Hartman, 
supra.

4.  The AMC should attempt to obtain 
additional information from the veteran 
concerning the specific circumstances of 
each alleged in-service stressor 
occurring during service, to include the 
dates (to within 60 days), locations, 
units involved, and the names of 
casualties.  Further identifying 
information concerning any other involved 
service personnel, including their names, 
ranks, and units of assignment should be 
requested from the veteran.  With any 
additional information provided by the 
veteran, and with the evidence already of 
record, the AMC must prepare a summary of 
the veteran's alleged in-service 
stressors.  

5.  If sufficient detail has been 
provided to allow for verification, this 
summary, and a copy of the veteran's DD 
Forms 214 and other service personnel 
records should be sent to the U.S. Army 
and Joint Services Records Research 
Center (JSRRC), which should be asked to 
provide any additional information that 
might corroborate the veteran's alleged 
stressors.

6.  Upon completion of the above 
development, the AMC must determine 
whether the evidence establishes that the 
veteran participated in combat during 
service, or whether credible supporting 
evidence that any service stressor 
event(s) claimed by the veteran actually 
occurred during service has been 
received.

7.  If combat has been established, 
and/or if credible supporting evidence is 
obtained of any service stressor 
event(s), the RO should arrange for a VA 
psychiatric examination.  All indicated 
studies, tests and evaluations deemed 
necessary should be performed.  The 
examiner should report a multi-axial 
diagnosis, identifying all current 
psychiatric disorders.  A diagnosis of 
PTSD under DSM IV criteria should be made 
or definitively ruled out.  If PTSD is 
diagnosed, the examiner should identify 
the specific independently verifiable 
stressor(s) supporting the diagnosis.  If 
PTSD is not diagnosed, the examiner 
should explain why the diagnosis was not 
made.  The rationale for all opinions 
expressed should be explained.  The 
claims file, including a copy of this 
REMAND, must be made available to the 
psychiatrist for proper review of the 
medical history.

8.  Once the above-requested development 
has been completed, the claim must be 
readjudicated.  If the decision remains 
adverse to the veteran, he and his 
representative should be provided with a 
Supplemental Statement of the Case and an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
STEVEN L. KELLER	
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


